The role of sport in education (debate)
The next item is the report by Pál Schmitt, on behalf of the Committee on Culture and Education, on the role of sport in education.
rapporteur. - (HU) Madam President, Commissioner, ladies and gentlemen, allow me first of all to express my thanks for the numerous remarks and recommended improvements that have been sent for my report. My objective was to talk about strengthening the role of school PE and sport in education.
Nearly a quarter of the children living in the European Union are overweight, and 50% of them only participate in sports activities during school PE classes, whilst the number of PE classes is continuously falling. As a result of this dangerous process, diabetes, high blood pressure, diseases of the heart and nervous system, spinal and vascular ailments are spreading throughout Europe and will significantly increase the health care expenditure of individual Member States in the future.
We cannot allow ourselves to compensate for the inactive lifestyle and sedentary everyday life typical of European adolescents by neglecting such a simple yet effective tool as the PE class. As a one-time Olympian, a practising sports director and naturally as an MEP, it is my obligation and my responsibility to find a way for the Union to do its share in the fight against obesity in pupils, in supporting a healthy, active lifestyle, in establishing the health of European adolescents and in the process of education through sport.
Allow me to congratulate the heads of the Member States on their wise decision not to forget sport at the latest Lisbon summit and to give the Union the right of initiative in sport after approving the Reform Treaty. The Commission has prepared numerous programmes for promoting a healthy lifestyle, and in the field of healthy nutrition, but there is not enough coordination among these programmes. Sports experts, PE teachers and trainers must be given a greater role and respect in their implementation.
It must be said that the White Paper on Sport published by the Commission in July, and the Action Plan relating to it, are a step in the right direction. We are also counting on the cooperation of the Commission in promoting research that is important for sports experts, and in gathering statistical data to measure the sporting activities of pupils and their physical condition.
I feel it is important that, using lifelong learning and the framework of the Bologna process, we can promote mobility and continued training for trainers and PE teachers, we can mutually recognise the degrees that attest to their qualifications, and we can assist with more effective cooperation among organisations of sports experts.
In addition to physical exercise, PE in schools develops such important qualities as persistence, team spirit, willpower and fair play, which the young people entrusted to us will be able to benefit from throughout their lives. School sports facilities and gymnasia in the Member States are often extraordinarily neglected, and they are poorly maintained and shabby. Another great problem is the lack of qualified PE teachers, that is, the disorganised state of further professional training and the fact that the content of the PE curriculum is out of date.
Unfortunately, PE in schools has lost its importance, although it is the basis for both physical and mental development. Delicate and rough movements, which can be well developed through sport and popular games or any activity involving movement, are also essential in the study of reading and writing. It is no accident that dyslexic and dysgraphic children are also treated using movement therapy.
PE is the only subject in the curriculum that focuses not only on mental development but also on physical development, the development of an active culture and hygiene. It is a joint task for PE teachers and parents to teach and encourage children to have a healthy lifestyle and to take regular exercise, and to draw their attention to the harmful physical and mental effects of prohibited performance-enhancing drugs, alcohol and other drugs.
In order to improve the state of health and physical condition of children of school age, we recommend that PE in schools be made compulsory in primary and secondary schools, and that there be an opportunity for children to exercise at least three times a week as part of the curriculum. Sport has a prominent role in promoting social integration and reinforcing social cohesion, in so far as sport is an important tool for socialisation and intercultural dialogue.
The issue of gender equality has been given a big role in the report. I also feel it is important that those who live with a disability should also participate in regular PE at school that corresponds to their needs and is increasingly integrated. In my report, I also mention that PE and organised sports at school play a prominent role, not only physically but also mentally, in the healthy development of children and, at the same time, a level of socialisation. I recommend in my report that the regions that have been left behind in this field should be able to compete for funding for sports investment from the Structural Funds.
Finally, I would like to thank the Committee on Women's Rights and Gender Equality, and the Committee on Employment and Social Affairs for their valuable contributions to the report. Ladies and gentlemen, I respectfully ask you to support my report. Thank you for your attention.
(DE) Madam President, I asked for the floor before the report was announced. The President in the chair before you called upon a large number of Members - as part of the catch-the-eye procedure - who were not even present in the House. For that, he was reprimanded by the Rules of Procedure incarnate, Mr Corbett.
I tried to speak dozens of times, and also handed in my request, but was ignored. I believe that what the President in the chair before you has just done is contrary to the rules of this House and unworthy of this Parliament.
Mr Martin, there were far too many one-minute speeches. Normally it lasts half an hour. It has overrun that by quite a lot, so I am sorry.
Member of the Commission. - Madam President, first of all my congratulations to Mr Schmitt and the committee on the own-initiative report. This report is timely and very inspirational. We used this report in drafting our White Paper as one of the contributions that I think important in a common strategy towards sport in Europe and I am happy that there is a lot of concrete convergence between the White Paper adopted in July and this report.
In general this report and our White Paper agree that the general orientation of physical education does not necessarily correspond to today's societal needs. The subject is increasingly marginalised within school curricula programmes, so that is why we need to improve.
I would like to mention some of the issues or areas in the report and in the White Paper. Both documents recommend enhanced cooperation between the health, education and sport sectors to define and implement strategies to reduce health risks such as being overweight.
Regarding the time devoted to physical education, we will build this into a set of physical activity guidelines. We should develop this with Member States by the end of next year, 2008. We are also considering introducing the award of a European label to schools which are actively involved in supporting and promoting physical activities in a school environment.
Concerning research, the White Paper proposes mobilising the seventh Research Framework Programme to support multidisciplinary research in this area, mainly on lifestyle aspects of health. We also recommend considering the role of sport in the field of social inclusion, social integration and equal opportunities in the programming of Structural Funds.
Concerning investment, as far as top class sport is concerned, we have launched a study on the training of young top-level sportsmen and sportswomen in Europe. This should enable us to identify the right instruments to develop sports training and education for young persons, and also ensure higher quality and quality more generally.
In the mean time, we are supporting sport and physical activity through the Lifelong Learning programme, the Youth in Action programme and the Europe for Citizens programme. Let me underline at this moment that the general call for proposals for 2008, 2009 and 2010 in the framework of the Lifelong Learning Programme has included physical education and sport among its priorities, and this will open new funding opportunities for this education area.
To conclude, we are looking forward, as Mr Schmitt mentioned, to the ratification and entry into force of the Reform Treaty because this will open up new possibilities. Our experience with the Pierre de Coubertin Action Plan and your own report will help us to shape those possibilities better to support Member States' efforts to promote the role of sport in education in the coming years. I thank you again for your contribution.
draftsman of the opinion of the Committee on Women's Rights and Gender Equality. - (DE) Madam President, Commissioner, in sport - and we are talking about fairness here - no distinctions can be made between the sexes; women must be treated equally. This begins during the school years, during PE classes, and extends right through to high-performance training in top-class sport, for here far too little consideration is given to female traits and female biological requirements. More attention needs to be directed to this.
In top-class sport, the same applies to the public and to attention from the media, which has an effect on funding. Women are greatly disadvantaged in top-class sport, and it is high time that we made sure that fair play applies to everyone in this regard, too.
We also need to ensure that the integration of girls from different cultural groups into school sporting activities works better, and must try to involve everybody, despite religious and cultural differences.
Madam President, Commissioner, ladies and gentlemen, allow me to congratulate our fellow Member Mr Schmitt, who has brought his experience to bear in his report. I stress that sport and children's participation in sports activities are very necessary today in view of the changes that have taken place in our everyday lives.
Children these days spend much of their time in front of the television, video games and computers. Their diet is anything but healthy. Child obesity has become an increasingly serious problem inevitably entailing serious health hazards. For children sport is not only a way of exercising and developing new group skills; it is also recreational and teaches teamwork. The physical exercise involved in doing sport has a beneficial effect on young people's physical health. Commissioner, children are not eating more, but they are less active and get less exercise. A sedentary life and obesity often cause high blood pressure and diabetes, which affect a steadily increasing proportion of the EU's population.
Member States today must promote physical exercise as a school subject in order to prepare children for a healthy lifestyle. Member States and the competent authorities must ensure that greater emphasis is placed on the promotion of health in the curriculum, and that physical education is given equal status with other subjects on the timetable. Member States must also lay down a minimum requirement for the number of physical education lessons in schools.
Lastly, the Member States must actively support all forms of physical education and promote dialogue between parents, PE teachers and sports associations outside school.
on behalf of the PSE Group. - (DA) Madam President, I should like to thank Mr Schmitt for his good report and for his constructive collaboration during the preparation of this. The role of sport generally and specifically within education is an incredibly important issue. Commissioner Kyprianou said less than a month ago that he believed that the greatest threat to the health of EU citizens was obesity. Unfortunately, I think that he is right, and therefore it is crucial that we focus on the problem and on what we can do to solve it. We have an important obligation to our children, particularly those who do not form good eating and sports habits at home for social or family-related reasons. Therefore, the focus on the role of sport in education is important.
School can and should play a major role in providing children with good habits, as children spend a large proportion of their day there. As pointed out in the report, it is therefore not necessary to discuss whether sport is essential within education. However, it is important that we discuss how we can ensure that there is more sport in school. It is also important that children develop good exercise habits as early on as possible. This is obvious for health reasons but, at the same time, as Mr Schmitt has also said, we know that exercise and sport can develop social relationships among children and young people and create social integration irrespective of ethnicity and social class. This is why sport is such an important tool. What can we do, therefore? We must ensure that children have the opportunity to do more exercise than is the case today. Sport should not just be something for affluent children. Sport should be a natural part of every child's life. At this juncture, it is also necessary to ensure that sport does not only mean competitive sport, but something that everyone can participate in, and that is why it is important that sport be integrated within education.
There is therefore a general need for individual Member States to prioritise sport as a part of education much more than is the case today, and as part of this to ensure that the correct facilities are available and also qualified teachers, for example. It is therefore clearly a key responsibility for the Member States, but with this report we want to help focus on the problem and the possible solutions, and naturally also highlight what the EU can do in connection with this. In addition, there are three things that are required. We need teachers to have a greater insight into the reasons for the barriers to children participating in sport. A better relationship between sport at school and sport in leisure time also needs to be created. In addition, as has been mentioned previously, we need to prioritise resources, time and sports facilities. I am very pleased with the report; it is a good report and sets out the conditions that are required in order for sport to help improve the health of children. Therefore, the Socialist Group in the European Parliament wholeheartedly supports the report, but we feel that it is important that it be only the first step towards a major initiative to deal with the problem of obesity. We believe that it is necessary for us to both use more resources and take more time in this area.
on behalf of the ALDE Group. - (FI) Madam President, first of all I would like to thank the rapporteur, Mr Schmitt, for this report. It has to be said that this is an excellent and timely topic. It raises the issue of physical education and the role of sport in schools. If we look back these 20 to 30 years, as Europeans we know that this is one area of school education that we have neglected. This is conspicuous everywhere in Europe in the shape of a decline in general fitness. It is also conspicuous as a range of side-effects. Fort example, there has been a noticeable increase in obesity. Diabetes has also become a commoner phenomenon, as has cardiovascular disease. Mental health problems have also become commoner. We might also suggest, as has already been said here, and as said earlier on by Mr Mavrommatis, who is from the land we know as Ancient Greece, that in olden times it was said that a healthy soul in a healthy body is the very best situation, and this is what we should be aiming for once again in Europe. We should also understand that exercise is vitally important for a person's general wellbeing.
We live in what we call the information society in Europe, but I hope the information society might become something more. It could be an education society, which also extends to body education and exercise. In Finland our Olympic winner Tapio Korjus is now heading a body education project, which is an attempt to promote the view that healthy physical education has an effect on a person's general wellbeing. We are inclined to think that good results are expected to appear on the horizon.
The core issue, however, is teacher training and schools, with physical exercise actually becoming a priority in teacher training. This should also be required of teachers because there are special problems with many children in remote areas.
I really hope that improvements will be made to physical education, that schools and fitness organisations will find one another more easily, and that all children and young people can experience the delights of physical education in their own lives and build their future upon it.
on behalf of the UEN Group. - (PL) Madam President, physical activity is indisputably an important factor in the life of every person. It could be said to improve the state of our health and of our souls.
According to numerous studies and statistics, the state of health of EU citizens is deteriorating year on year as a result of a lifestyle that is getting faster and faster and is causing us to devote less and less time to sporting pursuits and recreation. If we add poor diet to this, for example the inclusion of fast foods in the daily menu, we could say that a healthy lifestyle has been abandoned. What is worse, we are responsible for the health of children and young people who are suffering increasingly from obesity and coronary diseases.
The lifestyle we impose on children is one of travelling to school by car, inadequate physical education at school, returning home by car and, once home, computers and television, which is not the best of lifestyles. This is why now is the time to take stock and to support all useful initiatives aimed at creating an active lifestyle. It is time to pass resolutions on the role of sport in education along with the comments and proposals announced by Mr Schmitt. It is time we took the subject seriously.
on behalf of the Verts/ALE Group. - (ES) Madam President, on behalf of my group, I would like to first of all congratulate Mr Schmitt on this report, and also stress the importance of increasing the number of hours of teaching of physical education in schools. Adequate time spent doing the right physical activity is the best possible way to complement all-round personal development, from both a mental and a physical point of view.
Balancing time dedicated to study with the time needed for sport is a challenge that we need to meet for our children as soon as possible, as it will enable us to ensure that they have a good quality of life in the future. It should also be taken into account that this is a key time for acquiring habits, which means that physical education is vital. I would also like to highlight the need to introduce campaigns aimed at children, and this is a request to the Commission. These campaigns and programmes need to be aimed at children and their parents so that they adopt healthy lifestyles that include physical activity and exclude habits such as smoking, which continues to be one of the blots on health in Europe.
To conclude, I think that all the speakers so far have mentioned improving training for physical education teachers, as, at the end of the day, this programme cannot go ahead without them.
on behalf of the IND/DEM Group. - (SV) Madam President, this report on the role of sport in education deals in detail with the question of how Member States shall organise the subject of physical education in school. It is another example of how the EU's politicians and officials go into any area and at any level of detail they choose in their zeal to centralise political power here. Subsidiarity is embraced in speeches, but is never respected in political practice. This sets a new record for absurdly detailed regulation.
Let me give some examples. Paragraph 10 says that the Member States shall be called on to make PE compulsory in primary and secondary schools and that at least three PE lessons per week should be guaranteed. Paragraph 24 talks about the importance of offering sports coeducation for children at nursery and primary schools.
This is the kind of thing people are getting up to. It is a brazen and ridiculous attempt to promote the position of the EU in an area which should be decided upon by the peoples of Europe themselves.
on behalf of the ITS Group - (BG) Mme Chairperson, Colleagues, It is gratifying to note that such a famous and prominent name in world sports as Pál Schmitt has contriubuted his authority to raise a very important issue for the future of Europeans before the European Parliament. For the attitude to sports is, in fact, attitude to the health of people in united Europe. I feel honoured and proud to speak on his report as an athlete, as a representative of an ancient people with immense sport spirit, and also as a person concerned with the future of children in united Europe, the future of our children.
In my opinion, things are crystal clear: more sports at school, less drugs at school; more spending for sports at school, less spending for healthcare because it is perfectly obvious that it is ten times better for our children to be happy than to be better cured; more sports competition at the earliest age, less aggression in the other spheres of life; more international sporets races involving school children, less inter-ethnic and inter-state tensions in the European Union and in the world at large. Therefore, bacause of the time constraint, I would like to highlight those aspects that need further development on the basis of the report by the champion and highly respected athlete and politician Pál Schmitt.
I would like to see a recommendation of the European Parliament to all Member States to increase the number of sports classes at school to five hours a week. I suggest that the European Parliament think seriously and include in its future budget a proposal to organise international competitions under its auspices for schoolchildren in some sports that are most useful to adolescents. The report points out that sports at school is unattractive. Have you ever thought why football is attractive? Because football players are stars. Let us have Europe single out its school sport stars in various areas! Thus will shall give much more publicity to sports at school that a directive or a recommendation could possibly give. They will be European school champions in athletics, football and basketball, martial arts or swimming. In this way, we might not be able to restore the Spartan ideal of a healthy spirit in a healthy body, mens sana in corporare sano, in its authentic meaning, but we shall contribute much more than a report could contribute.
The decision to hold youth Olympics in 2010 follows these lines but the Olympic spirit cannot prevail in school sports if we rely only on the four-year Olympic cycle. We should use time in between more intensively by offering a meaningful sports calendar for school children.
The European Parliament should make special efforts to prevent the spread of drugs through sports at school. In closing, I believe that the uderstanding of this Parliament about sports at the earliest age bodes well for the future...
(The Chairperson iterrupts the speaker)
(SL) The importance of physical exercise to the development and health of young people is well known. However, we also know that present-day lifestyles mean that many children spend a great deal of time indoors and in front of computers. Therefore, Mr Schmitt's report, which aims to encourage the Member States and all of us to rethink the role of sport in education, is very important.
I would like to point out two aspects which are also referred to fleetingly in the report. Firstly, the importance of sports education to children with special needs. There is a tendency for as many of such children as possible to be integrated into mainstream schools. However, because of the different needs of these children and young people it is not always possible to provide appropriate equipment and treatment in a mainstream school. On the other hand, precisely these children require special attention and physical activity since movement-impaired children, for example, spend a great deal of time in a sedentary position and therefore need even greater opportunities for exercise. Consequently, where they are included in mainstream schools, appropriate conditions for physical activity adapted to them should be provided.
The second aspect I would like to point out is the role of sports clubs and the impact of sports coaches on the development of young people. It is not only sporting achievements that are important but also health and educational work with young people, to which coaches in clubs should also devote a great deal of attention. Parents want to entrust their children to someone who will not only strive for the best possible sporting achievement but also look after their health and act as an educator and a role model in all respects. Only in these terms can we speak of the positive role of sport in the lives of young people.
(DE) Madam President, there was of course the European Year of Education through Sport, and I think that we can and should go back to many of the conclusions that Year brought us in the way of insights. We have already adopted some resolutions on various matters. There is still much on the agenda, including the report by Mr Schmitt, and I think we have a great deal of material to hand in order to illustrate and confirm everything that is now being discussed; that is, how important sport is and what we should learn and take from it. But not enough is happening in sport - I mean, not enough is happening for sport.
People are more aware of health, but obesity and diabetes are on the increase, especially amongst children. We have spoken a great deal about teacher training, and I think that we have to begin with primary school. There are no specialist PE teachers in primary schools - at least I know that is true of my country - instead, teachers with general training are used to teach PE as well. Specially trained teachers are needed here as well, so as to begin as early as possible.
I believe that cooperation between associations, schools and public authorities is very important. Associations do a lot in the way of education and training work with children, and receive far too little support. They all struggle financially with too little money, while in fact their services are invaluable. I am proud of the project currently operating in Austria in which sporting administrators have managed to get into schools and increase the physical education offered, in cooperation with teachers and each state's school organisations. There is a particular focus on the children's aptitudes and abilities.
I believe it is very important to involve the parents. We cannot and must not leave everything to public bodies; instead we must also make people aware that nutrition and physical activity are important for children. It is important to start with the parents here, too.
(DE) Madam President, congratulations to Mr Schmitt on his own-initiative report. I hold the opposing view to Mr Lundgren. Unfortunately, in school matters, the European Union is being restrained by the Member States, for any objective analysis of the problem quickly reveals how vital it is that the approach to different aspects of schooling be harmonised. PE is part of this, in the same way as training in creative thinking or social involvement.
Mr Schmitt's report concentrates on PE. While in the USA only very sporty students who also have excellent grades get a place at a good university, in Europe it is exactly the other way around. The higher the level of schooling, the less time there is for young people to be involved in sport.
PE has a lowly status in the world of school. Sport is regarded as being only a leisure activity, and that is a mistake. Sport enables people to overcome mental limits, and that is exactly what we need in Europe. These days, people often manage to have a career in sport despite school, and not because of school. That is an error in our system, one that the present report brings to our notice.
Finally, I should like to speak up for a community that cannot do so here for itself. Due to the political situation in their country, young sportspeople in the Turkish part of Cyprus cannot take part in international competitions. They hope that the European Union will bring an end to their isolation. By now, more than three years since Cyprus joined the European Union, if a solution is not already in place, at least a proposal for one should be under consideration.
- (PL) Madam President, we take care of the balanced development of our economy, but often we neglect the need for balanced development of our children - not only their intellectual development, but also their physical development.
The school years are a period of dynamic growth in children and young people and of rapid biological development and maturation. Physical movement and the exercise of various muscle groups is particularly important for health during this period.
Young people spend a lot of time in front of television screens or computer monitors. This may help intellectual development, but it has a negative impact on physical development. It causes curvature of the spine. This may be avoided through regular involvement in sport. Meanwhile, school sports facilities are often not accessible after lessons, and young people are unable to make use of them. I support the report.
(DE) Madam President, Commissioner, ladies and gentlemen, the Commission's White Paper and Mr Schmitt's excellent report feature both the educative function of PE in schools and the role of sport in social integration and fostering good health. Awareness of all aspects of this in society should now be increased.
Alongside what we have learned from the European Year of Education through Sport and from the Lifelong Learning, Youth and Europe for Citizens programmes, it is now time to devise initiatives to make the most, in our times, of the various forms of physical activity comprising sport, both in schools, clubs and associations, and as spontaneous, informal physical activity.
In an era when we do very little physical activity, sport has much greater significance for us than it did for our parents and grandparents. In a time when children prefer to play computer games, there is a growing need to promote active, healthy lifestyles for children and young people. Unfortunately, there are many signs that, in many schools, even the time available for PE often fails to correspond to the reality on the ground - that is, implementation sometimes fails to meet with legal obligations. It seems that a reality check is necessary in many schools in this regard.
I also support the rapporteur when he calls on the Commission to draw up guidelines on the application of the State aid rules to public sports facilities - naturally, fully respecting the principle of subsidiarity - together with the national and European umbrella organisations for sports. We need clarity on what type of state support is regarded as acceptable and lawful and which aspects can be integrated with one another, possibly including the strengthening of investment in physical education, and with regard to the financing, if necessary with assistance from European funds within the framework of the Structural Funds, of the modernisation and provision of schools.
- (PL) Madam President, I fully support the draft resolution, and I thank the rapporteur for the very good drafting of this text. For me there is no doubt: in my youth - and the same will be true of most of you - school and youth sport affected a much larger percentage of young people. Now the number of hours of PE at school has fallen. Of course this has an impact on young people's health, as Mrs Tomaszewska has said.
Involvement in sport must be given due prestige. One way of doing this may be to include sport in the scope of application of the European transfer of credit points in schooling and vocational training. Mutual recognition of diplomas and licences conferring a right to provide services in the sports sector throughout the European Union will certainly help to guarantee the free flow of students, sports people and employees in Europe and will improve the opportunities for people in this industry to find good jobs. Emphasis should also be placed on the social and cultural aspect of the existence of clubs and sports associations for local people and national communities.
(RO) Madam President, Mr. Commissioner, dear colleagues, I welcome and support Mr. Pál Schmitt's report on the role of sport in education because it offers us, one more time, the possibility to get actively involved in improving the life of our fellow citizens.
Supporting physical education and sport, the European Parliament gives a signal not only for a healthier life, but also for the promotion of the common European values that we all inherited from Greece and Ancient Rome.
We have to give more substance to the dictum mens sana in corpore sano via concrete actions which are often conditioned by financial aspects.
For this reason, we ask the Commission, the Council and the Member States to find the adequate instruments to increase investments in the field of school infrastructure and equipment.
One extremely efficient way to achieve this consists in the European funds for disadvantaged regions, especially in the new Member States, which need to be supported in order to increase their capacity of absorption.
Moreover, I believe that the European Union should initiate a sustained media campaign, especially in the TV children and youth programmes, in order to encourage them to practice sport so as to reduce obesity, smoking and drug consumption, as well as to promote correctness, team spirit, discipline, solidarity, tolerance and to combat discrimination.
As regards us, many Members of the European Parliament have practiced sport. I believe we should establish a way to annually reward the best initiatives for promoting physical education and sport, by offering a prize, for instance.
(NL) Madam President, congratulations to Mr Schmitt on this excellent report, and also once more to Commissioner Figeľ on the White Paper on Sport. I should like to reiterate that clearly, as this represents a very important step forward, particularly in view of the section on sport contained in the EU Reform Treaty.
Ladies and gentlemen, the European Union's involvement with sport is not evident to everyone; however, whether we like it or not, a number of aspects of sport must be examined from a European angle.
I shall select one such aspect: the plea in Mr Schmitt's report for extra financial support for sports clubs that actively collaborate with schools. This can be fitted perfectly into the 'open sports ground policy', including in the case of professional sports clubs. Besides, ladies and gentlemen, sport is an excellent instrument to restore enthusiasm for school and education among socially disadvantaged groups of young people. I think that this aspect of sport, too, deserves maximum support.
Then there is of course the obesity problem. This needs to be addressed urgently. As we read in the Schmitt report, ever more young people are having to deal with this. In the EU-27, one in four children is now overweight, not because they eat too much, or have a poor diet, but chiefly owing to insufficient physical activity.
Hence the report's appeal to the Member States and the regions to allocate a minimum of three hours a week to sport and include this in the timetable of primary and secondary schools. This appeal comes not a minute too soon. We cannot impose this at European level - nor do we want to, of course - but we can mark defaulting Member States and regions as being bottom of the class. Indeed, this is also an economic necessity, for - as we know - childhood obesity is one of the causes of cardiovascular disease, including in later life.
Thus, we have every interest in investing more time and energy in school sports facilities.
Member of the Commission. ? (SK) I welcome the very encouraging atmosphere during this debate, which confirms that sport and physical education certainly have an effect on health, but also on certain values held by young people and our entire society.
I think we are all in agreement on the very practical arguments that have been put forward about the preventive role of physical education. It is appropriate and timely to invest more resources in this direction. Sport also encourages values such as fair play, team spirit, discipline, an understanding of rules, acceptance of others and solidarity. That is why sport is a great instrument for integration, whether it be social integration, at a local level or a European level, which does not mean assimilating or absorbing other groups, but encouraging participation within agreed rules. Therefore, the more education and the more sport in education, the better our coexistence.
As many of you stated, there is consensus on this. However, what do we need to do now to accomplish more: it is one thing to agree but we must act, too. I think that there are some elements that show a certain amount of maturity and readiness, and I mentioned one at the beginning. In the Lifelong Learning Programme 2008-2010 sport and physical education have been prioritised in calls for individual projects for mobility, curricular collaboration and school partnership. It is an invitation, an offer of space. The same can be said for the Structural Funds and the modernisation of our schools.
The White Paper is a very comprehensive document. In 50 years these issues had never been formulated like this because we evolved from steel and coal to issues that are today more inclined towards the knowledge society. In this context, sport is a very popular and important activity, which is why this contribution today is very important and has come at the right time. It includes 53 activities for the years ahead, many of which have the aspect of education through sport as a common feature.
I will conclude by saying that Article 149, which refers to education and youth, for the first time also includes a section on sport. I believe that in the ratification process, which will start after the signing of the Treaty, support for sport will be demonstrated in this dimension, too, and that in a few years, with the gradual developments, the EU might even be able to establish a sports programme, based, of course, on the principle of subsidiarity, as stipulated in the Treaty. That is part and parcel of this debate, but also of decisions that might be made as part of similar discussions. I would like once again to thank Mr Schmitt and all those who contributed to this inspiring report, and I look forward to further collaboration.
The debate is closed.
The vote will take place on Tuesday, 13 November 2007.
Written statements (Rule 142)
in writing. - (HU) Sport is now far more than a leisure activity: it interweaves all of the economy and society. Sport is the perfect tool for education: it teaches us about social coexistence and that if an individual is integrated into any group, he can become a useful member.
Through sport, we attain respect for companions, opponents and rules, and we attain solidarity, an enterprising spirit and collective discipline. Its key role in the world enjoys general recognition everywhere, and sport has become an important player in disseminating positive values and messages and in building socially and environmentally sustainable economies.
The surge in sedentary occupations, the increase in cars, the reduction in exercise and the increasing consumption of food and drink with high energy content are causing significant health problems for our citizens. Therefore, people must now be persuaded from an early age to live a healthier life - in which exercise is one of the main components - and obviously the proper infrastructure and sports opportunities must be ensured for them.
This concerns a wide, distinct range of branches and activities that are based on institutions, social factors, widespread communication, the expansion of services and political responsibility. In order for European citizens to change their exercise and healthy lifestyle habits, joint efforts by the public and private sectors will be necessary to change ways of thinking, increase awareness, create specific, practical initiatives and develop infrastructure, and local governments will have a special role to play in this.
in writing. - Mr President, as a former javelin thrower and current President of the Estonian Ski Association, I am sincerely glad that Pál Schmitt has come up with a report on the role of sport in education. In Europe there is a great variability in popular sports in different Member States - from skiing in Finland to soccer in the UK, from hockey in the Czech Republic to cycling in the Netherlands.
Altogether we have got many talented trainers who could be more involved in professional exchange to promote diverse sports across Europe and to provide students of all ages with more versatile possibilities. I fully support Article 50 of the report, which calls on the Commission to promote the European mobility of physical education teachers and trainers. The European Union stands united in diversity and we should take stock of our extensive expertise in the field of sports.
Another article that I consider immensely significant is Article 10, which calls on the Member States to make physical education compulsory in primary and secondary schools and guarantee at least three lessons of physical education a week, even better one lesson a day, which promotes a healthy lifestyle among European youth.